EX-99.h.2.vii Dated as of December 3, 2015 EXHIBIT A to the Transfer Agency and Related Services Agreement dated August 20, 2001 between PFPC and The UBS Funds 1.UBS Global Allocation Fund 2.UBS U.S. Large Cap Equity Fund 3.UBS U.S. Equity Opportunity Fund 4.UBS U.S. Small Cap Growth Fund 5.UBS Core Plus Bond Fund 6.UBS International Sustainable Equity Fund 7.UBS Emerging Markets Equity Fund 8.UBS Dynamic Alpha Fund 9. UBS U.S. Defensive Equity Fund 10.UBS Asset Growth Fund 11.UBS Equity Long-Short Multi-Strategy Fund 12.UBS Fixed Income Opportunities Fund 13.UBS Multi-Asset Income Fund 14.UBS Municipal Bond Fund 15.UBS Total Return Bond Fund
